FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MATIUR RAHMAN,                                   No. 15-71564

               Petitioner,                       Agency No. A206-911-154

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Matiur Rahman, a native and citizen of Bangladesh, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. See Ren v. Holder,

648 F.3d 1079, 1083 (9th Cir. 2011). We grant the petition for review and remand.

      The BIA found that Rahman did not challenge the IJ’s finding that he could

internally relocate. The record does not support the BIA’s conclusion where

Rahman, in his pro se brief to the BIA, argued that he did not think the police

would protect him anywhere he went in Bangladesh. Thus, we grant the petition

for review as to Rahman’s asylum and withholding of removal claims, and remand

for the BIA to address the IJ’s internal relocation finding in the first instance. See

INS v. Ventura, 537 U.S. 12, 16 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     15-71564